DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: The present invention is directed to fault check circuit for automotive safety system.  Each independent claim identifies the uniquely distinct features: “a first channel comparator configured to compare a first channel digital signal with a first channel threshold range, and output a first channel comparator output signal indicating whether the first channel digital signal is outside of the first channel threshold range; a second channel comparator configured to compare a second channel digital signal with a second channel threshold range, and output a second channel comparator output signal indicating whether the second channel digital signal is outside of the second channel threshold range; and an alarm generator circuit configured to combine the first and second channel comparator output signals that is outside of the first and second channel threshold range, and output a fault check signal”.  The prior art fail to teach or anticipate the above limitations obvious.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
-Liu et al. (US 2021/0302488) discloses a system for fault detection and reporting through serial interface transceivers.
-Dwivedi et al. (US 10,530,366) discloses a low voltage differential signaling fault detector.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TOAN NGOC PHAM whose telephone number is (571)272-2967. The examiner can normally be reached M - F (7 AM - 3:30 PM).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Quan-Zhen Wang can be reached on (571) 272-3114. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TOAN N PHAM/Primary Examiner, Art Unit 2684                                                                                                                                                                                                        8/12/22